BLODGETT, J.
Heard upon motion for new trial filed by defendant after verdict for plaintiff for $500.
Cause of action, damages suffered by reason of plaintiff, a small child, being struck by the automobile of defendant at 1:30 p. m.,' November 17, 1922.
The testimony, while somewhat conflicting, satisfied the court that the boy ran across the street from the rear of an automobile parked on the easterly side of Prairie avenue. The car of the defendant, just before the hoy started across, had turned southerly into Prairie avenue and was proceeding along in a southerly direction. The sole question as to liability on the part of defendant is whether the driver of the defendant’s car, under the doctrine of the last clear chance, could or should have seen the boy in time to have avoided striking him by using all means in his power. This was submitted to the jury and the court can not say that jury failed to properly weigh the evidence, even though the court might not on the evidence reach a like conclusion.
Motion for new trial denied.